Exhibit LOAN AGREEMENT Dated as of November 21, 2008 By and Between EMBASSY BANCORP, INC. and UNIVEST NATIONAL BANK AND TRUST CO. THIS LOAN AGREEMENT, dated as of November 21, 2008, by and between EMBASSY BANCORP, INC, a Pennsylvania business corporation having its principal office at 100 Gateway Drive, P.O. Box 20405, Bethlehem, Pennsylvania 18017 (the “Borrower”), and UNIVEST NATIONAL BANK AND TRUST CO., a national banking association having its principal office at 14 North Main Street, Univest Plaza, Souderton, Pennsylvania 18964 (the “Bank”). WITNESSETH: WHEREAS, the Borrower has applied to the Bank for a non-revolving line of credit in the outstanding principal amount not to exceed $6,000,000 (the “Loan”); and WHEREAS, the proceeds of the Loan will primarily be used by the Borrower as additional capital to be provided to its subsidiary bank, Embassy Bank for the Lehigh Valley (“Embassy Bank”); and WHEREAS, the Bank is willing to make the Loan to the Borrower upon the terms and conditions hereinafter set forth; NOW, THEREFORE, in consideration of the premises and intending to be legally bound hereby, the parties hereto agree as follows: ARTICLE I Definitions SECTION 1.01. Certain Definitions. In addition to the terms defined elsewhere in this Agreement, the terms defined in this Section 1.01, whenever used and capitalized in this Agreement, shall, unless the context otherwise requires, have the respective meanings herein specified: “Board of Directors” shall mean the Board of Directors of the Borrower or any duly authorized committee of the Board of Directors. “Business Day” shall mean any day except a Saturday, Sunday or other day on which commercial banks in Pennsylvania are authorized by law to close. -2- “GAAP” means generally accepted accounting principles in the United States of America, consistent with those used in the preparation of the financial statements referred to in Section “Indebtedness” of any Person shall mean (a) all items which, in accordance with GAAP, would be included on the liability side of a balance sheet of such Person as at the date as of which indebtedness is to be determined, excluding capital stock, surplus, capital and earned surplus, surplus reserves which in effect were appropriations of surplus or offsets to asset values (other than all reserves in respect of obligations, the amount, applicability or validity of which is at such date being contested in good faith by such Person) and deferred credits, (b) all indebtedness secured by any mortgage, pledge, security interest or lien existing on property owned subject to such mortgage, pledge, security interest or liens whether or not the indebtedness secured thereby shall have been assumed, (c) all proper accruals for federal and other taxes based on or measured by income or profits, and (d) all guarantees, endorsements and other contingent obligations, including, without limitation, all indebtedness guaranteed, directly or indirectly, in any manner by such Person, or in effect guaranteed or supported, directly or indirectly, by such Person through an agreement, contingent or otherwise, (i) to purchase the indebtedness, or (ii) to purchase, sell, transport or lease (as lessee or lessor) property or to purchase or sell services at prices or in amounts designed to enable the debtor to make payment of the indebtedness or to assure the owner of the indebtedness against loss, or (iii) to supply or advance funds to or in any other manner invest in the debtor; provided, however, that such term shall not mean and include any indebtedness in respect of which monies sufficient to pay and discharge the same in full (either on the stated date of maturity thereof or on such earlier date as such indebtedness may be duly called for redemption and payment) shall be deposited with a depository, agency or trustee in trust for the payment thereof. “Loan Documents” shall mean, collectively, this Agreement and any related Notes. “Note” shall have the meaning ascribed to such term in Section 2.02. “Person” shall mean any individual, corporation, partnership, Limited Liability Company or other entity, or government, foreign or domestic, or any agency or political subdivision of any government. -3- ARTICLE II The Loan SECTION 2.01. Loan Commitment. Subject to the terms and conditions of, and relying upon the representations and warranties of the Borrower contained in, this Agreement, the Bank (a) shall make the proceeds of the Loan available to the Borrower on the date (the “Closing Date”) on which the Borrower executes and delivers to the Bank the promissory note evidencing the Loan. SECTION 2.02. Subordinated Term Loan Note.
